                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

WAYNE KENNETH AUGÉ, II, M.D.,
Individually and as Trustee on Behalf of
Covalent Global Trust,

        Plaintiff,

vs.                                                                  Civ. No. 14-1089 KG/SMV

STRYKER CORPORATION, and
HOWMEDICA OSTEONICS CORP.,

        Defendants.

              ORDER STAYING CASE AND SETTING STATUS CONFERENCE

        This matter comes before the court upon the parties’ joint motion to stay this case for

ninety (90) days made at the status conference held on April 9, 2020. For the reasons stated at

the April 9, 2020, hearing, the Court grants the motion to stay for ninety days. The parties shall

immediately notify the Court if they reach an agreement to settle this case.

        IT IS THEREFORE ORDERED this matter is hereby STAYED until July 8, 2020.

        IT IS FURTHER ORDERED that the parties shall file joint status reports with the Court

every thirty days, beginning on May 4, 2020.

        IT IS FURTHER ORDERED that a telephonic status conference is set for Thursday, July

9, 2020, at 1:30 p.m. Counsel shall call the AT&T conference line at 888-398-2342 and use

access code 9614892 to be connected to the proceedings. Counsel shall be prepared to discuss

the possibility of holding a bench trial in this case.



                                                __________________________________
                                                UNITED STATES DISTRICT JUDGE
